Opinion issued January 5, 2006 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00027-CR
____________

MICHAEL RENE SALAZAR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 177th District Court 
Harris County, Texas
Trial Court Cause No. 942359



 
MEMORANDUM  OPINION
               Appellant, Michael Rene Salazar, pleaded guilty to the offense of aggravated
robbery without an agreed punishment recommendation with the State. The trial court
found appellant guilty, rescheduled the punishment hearing, and ordered a presentence
investigation report.  After a punishment hearing, the trial court  assessed punishment
at confinement for 10 years.  Appellant filed a motion for new trial that was denied.
We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that this appeal
is without merit.  Counsel’s brief meets the requirements of Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation
of the record that demonstrates the lack of arguable grounds of error.  See High v.
State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352,
353 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               Any pending motions are denied as moot.
 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).